DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 5, 9, 14, 18, 19-23 are pending.
Claims 4, 8, 13, and 17 are cancelled
Claims 1-3, 5-7, 9-12, 14-16, and 18-23, now renumbered, 1-19
	
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Graham on November 5, 2021.

CLAIMS:
Please amend claims as follows:
(Currently Amended) A method for securely provisioning a System on a Chip (SoC), the method comprising:
generating a public/private key pair having a public key and a private key;
securely storing the private key external to [[an]] the SoC;
embedding the public key in Resistor Transistor Logic (RTL) of the SoC during manufacture of the SoC;
encrypting provisioning data using the private key to create encrypted provisioning data; and
programming the SoC using the encrypted provisioning data,
wherein the SoC comprises a plurality of processors, wherein the processors comprise respective security processor subsystems, wherein the security processor subsystems are configured to authorize rights of communication with components external to the processors and are configured to grant authorization of an operation based on agreement of the security processor subsystems regarding the authorization, wherein programming the SoC using the encrypted provisioning data includes transmitting the encrypted provisioning data to, at least, a first of the security processor subsystems.


(Canceled)

(Currently Amended) A method for securely provisioning a System on a Chip (SoC), the method comprising:
generating a secret shared key;
securely storing the secret shared key external to [[an]]the SoC;
embedding the secret shared key in Resistor Transistor Logic (RTL) of the SoC during manufacture of the SoC;

programming the SoC using the encrypted provisioning data,
wherein programming the SoC using the encrypted provisioning data includes transmitting the encrypted provisioning data to a safety processor subsystem (SMS) of the SoC, wherein the SoC includes a plurality of parallel processors, wherein each parallel processor implements a convolutional neural network (CNN) engine, wherein the SMS is configured to configured to determine whether respective outputs associated with the parallel processors are in agreement, and wherein the parallel processors operate on the same input data.


(Canceled)

(Currently Amended) A method for securely provisioning a System on a Chip (SoC), the method comprising:
receiving, by [[an]]the SoC, encrypted provisioning data;
accessing, by the SoC, a public key from Resistor Transistor Logic (RTL) of the SoC; and
decrypting the encrypted provisioning data using the public key to create decrypted provisioning data,
wherein the SoC comprises a plurality of processors, wherein the processors comprise respective security processor subsystems, wherein the security processor subsystems are configured to authorize rights of communication with components external to the processors and are configured to grant authorization of an operation based on agreement of the security processor subsystems regarding the authorization, wherein decrypting the encrypted provisioning data is performed via, at least, a first of the security processor subsystems.

 (Canceled) 

(Currently Amended) A method for securely provisioning a System on a Chip (SoC), the method comprising:
receiving, by [[an]]the SoC, encrypted provisioning data;
accessing, by the SoC, a secret shared key from Resistor Transistor Logic (RTL) of the SoC; and
decrypting the encrypted provisioning data using the secret shared key to create decrypted provisioning data,
wherein the SoC comprises a plurality of processors, wherein the processors comprise respective security processor subsystems, wherein the security processor subsystems are configured to authorize rights of communication with components external to the processors and are configured to grant authorization of an operation based on agreement of the security processor subsystems regarding the authorization, wherein decrypting the encrypted provisioning data is performed via, at least, a first of the security processor subsystems.


(Canceled)

(Currently Amended) A System on a Chip (SoC) comprising:
a plurality of processors, wherein the processors comprise respective security processor subsystems, wherein the security processor subsystems are configured to authorize rights of communication with components external to the processors and are configured to grant authorization of an operation based on agreement of the security processor subsystems regarding the authorization;
memory;
communication circuitry; and
a first security processor subsystem of the security processor subsystemsfirst security processor subsystem [[SCS]] is configured to:
receive, via the communication circuitry, encrypted provisioning data;

decrypt the encrypted provisioning data using the public key to create decrypted provisioning data.

(Currently Amended) The SoC of claim 18, wherein the first security processor subsystem

(Currently Amended) The SoC of claim 18, wherein the first security processor subsystem [[SCS]] is further configured to:
encrypt a message using the public key to create an encrypted message; and
transmit the encrypted message via the communication circuitry.

(Currently Amended) A System on a Chip (SoC) comprising:
a plurality of processors, wherein the processors comprise respective security processor subsystems, wherein the security processor subsystems are configured to authorize rights of communication with components external to the processors and are configured to grant authorization of an operation based on agreement of the security processor subsystems regarding the authorization;
memory;
communication circuitry; and
a first security processor subsystem of the security processor subsystemsfirst security processor subsystem [[SCS]] is configured to:
receive, via the communication circuitry, encrypted provisioning data;
access a secret shared key from Resistor Transistor Logic (RTL) of the SoC; and
decrypt the encrypted provisioning data using the secret shared key to create decrypted provisioning data.

(Currently Amended) The SoC of claim 21, wherein the first security processor subsystem

(Currently Amended) The SoC of claim 21, wherein the first security processor subsystem [[SCS]] is further configured to:
encrypt a message using the secret shared key to create an encrypted message; and
transmit the encrypted message via the communication circuitry.

Response to Arguments
8.	Applicant’s arguments filed on August 2, 2021 have been fully considered and they are persuasive.

Allowable Subject matter
9.	Claims 1-3, 5-7, 9-12, 14-16, and 18-23 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance:
Newly amended independent claims 1, 5, 9, 14, 18 and 21 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 7-9 of the remarks filed on August 2, 2021. The prior art of record do not teach embedding a public key in Resistor Transistor Logic(RTL) of a System on a Chip(SoC) during the manufacturing process, wherein the SoC is comprised of a plurality of security processor subsystems that are configured to output authorization results and to permit 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2, 3, 6, 7, 10-12, 15, 16, 19, 20, 22, and 23 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Sicari, et al.(Security, privacy and trust in Internet of Things: The road ahead) discloses data protection, confidentiality, authentication and access control within a network. However, Sicari does not teach embedding a public key in Resistor Transistor Logic(RTL) of a System on a Chip(SoC) during the manufacturing process, wherein the SoC is comprised of a plurality of security processor subsystems that are configured to output authorization results and to permit communication with external components when the authorization results are in agreement. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438